Per Curiam:
It affirmatively appears that the relator was dismissed for lack of work and that no one was appointed in his place, and that his name was placed in the proper position upon the civil service list. It is clear that he has no right to be reinstated in a position in which there was no work for him to do. The order appealed from must, therefore, be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present—Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.